Citation Nr: 0308397	
Decision Date: 05/02/03    Archive Date: 05/15/03

DOCKET NO.  98-08 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from April 1952 to June 
1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in March 1997 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

This case was the subject of Board remands dated in April 
1999 and December 2000, for the purpose of further 
development of the evidence.


FINDINGS OF FACT

1.  The veteran's bilateral pes planus pre-existed service.

2.  The veteran had third degree asymptomatic bilateral pes 
planus upon entry into service in April 1952; the only other 
notation of pes planus in the available service medical 
records, a May 1963 re-enlistment examination, showed first 
degree or less severe asymptomatic pes planus. 

3.  The medical evidence does not show that the veteran's 
pre-existing bilateral pes planus increased in severity or 
was chronically worsened during service.


CONCLUSION OF LAW

The veteran's bilateral pes planus pre-existed active service 
and was not aggravated therein.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West  2002); 38 C.F.R. §§ 3.303, 3.306 (2002).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. §§ 5102, 
5103, 5103A, 5107) (West 2002)).  VA has recently issued 
final regulations to implement these statutory changes.  See 
66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002)).

These new provisions redefine the obligations of VA with 
respect to the duty to assist and include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in law is applicable to all claims filed on or after 
the date of enactment of the VCAA, or filed before the date 
of enactment and not yet final as of that date.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  In this case, the 
Board finds that VA's duties to the veteran under the VCAA 
have been fulfilled.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  

The Board concludes the discussions in the March 1997 rating 
decision, the February 1998 statement of the case, the June 
1998, June 2000, and January 2003 supplemental statements of 
the case, letters sent to the veteran by the RO, the Board's 
April 1999 and December 2000 remands, and a December 2000 RO 
letter informing the veteran of the effect of the VCAA on his 
claim, adequately informed him of the information and 
evidence needed to substantiate his claim and complied with 
VA's notification requirements.  He has been informed of the 
laws and regulations pertaining to service connection for pes 
planus, to include those pertaining to aggravation of a pre-
existing injury during service.  The June 2000 supplemental 
statement of the case informed the veteran that the evidence 
in this case would have to show a worsening of the pre-
existing condition in order to establish service connection 
by aggravation, and that there was no evidence that the 
condition permanently worsened as a result of service.  He 
has further been informed that the service medical records 
associated with the claims file are not complete.  In its 
December 2000 VCAA letter, the RO informed the veteran that 
if he would identify any dates and places of any treatment 
since his military service (with appropriate releases), for 
his bilateral pes planus, that VA would obtain the evidence 
for him.  He was further informed that he could provide any 
such records in his possession to VA as evidence.  The 
veteran has not responded to this letter.  He was notified 
and made aware of the evidence needed to substantiate his 
claim and the avenues through which he might obtain such 
evidence, and of the allocation of responsibility between him 
and VA in obtaining such evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C. § 
5103A.  

The RO has not obtained all of the veteran's service medical 
records.  Whenever the Secretary attempts to obtain records 
from a Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).  The service 
medical records obtained are for the period from May 1952 to 
May 1963.  Service medical records from June 1963 to June 
1972 could not be obtained.  The RO has attempted to obtain 
the veteran's remaining service medical records on multiple 
occasions.  In April 1999 and December 2000, the Board 
remanded this case for, among other things, additional 
attempts to obtain all service medical records, to include 
documented attempts to obtain them through the Army Reserve 
Personnel Center (ARPERCEN).  A March 2001 response from the 
service department indicates that no additional records were 
at ARPERCEN, and e-mail correspondence in the claims file 
from the service department to the RO confirmed this finding.  
Based on failure after numerous diligent and repeated efforts 
by the RO to obtain the missing service medical records, the 
Board finds that it is reasonably certain that such records 
do not exist or that further efforts to obtain those records 
would be futile.

In addition, as noted above, the RO contacted the veteran by 
letter in December 2000 and asked him to identify all medical 
providers who treated him for bilateral pes planus from the 
date of his discharge forward, so that the RO could attempt 
to obtain records that could substantiate his claim.  The 
veteran did not reply to this letter, leaving no avenue of 
development of medical documentation of treatment for 
bilateral pes planus from the time of the veteran's discharge 
from service forward.
 
In November 1996, the veteran underwent a VA general medical 
examination.  The examiner diagnosed the veteran as having 
obvious pes planus with pronation of the feet and residual 
pain of the lower extremities bilaterally.  The examiner was 
not requested to provide, and did not provide, an opinion as 
to whether the veteran's pes planus was at least as likely as 
not aggravated during service.  However, the only 
documentation of the veteran's pes planus during service 
shows that he had 3rd degree asymptomatic pes planus at entry 
into service in April 1952, and 1st degree symptomatic pes 
planus in May 1963, actually showing a lesser degree of 
asymptomatic pes planus half-way into the veteran's period of 
service than upon entry into service.  There is no 
documentation of symptomatic pes planus during service, or 
until November 1996, over 20 years after service.  Further, 
the veteran has made no contention of a time frame or injury 
during which his pes planus became symptomatic or was 
aggravated during service.  Under such circumstances, the 
Board finds that the evidence does not indicate that the 
disability or symptoms may be associated with the claimant's 
active military, naval or air service.  See 38 U.S.C.A. 
§ 5103(A)(d).  Thus, a VA examination with an opinion as to 
aggravation is not warranted in this case.  Moreover, with no 
diagnosis of or findings of symptomatic pes planus until well 
over 20 years post-service, any opinion as to  aggravation 
during service at this late stage would be speculative at 
best. 
 
As VA has fulfilled the duty to assist, and because the 
change in law has no material effect on adjudication of his 
claim, the Board finds that it can consider the merits of 
this appeal without prejudice to the veteran.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Background

At the veteran's April 1952 service enlistment examination, 
the examiner noted upon clinical evaluation that the veteran 
had pes planus, third degree, not symptomatic.  A September 
1954 service medical record shows that the veteran had 
multiple blisters after a road march.  The blisters were 
dressed.  There was no notation of pes planus in the 
September 1954 service medical record.  At a May 1963 service 
reenlistment examination, the veteran indicated by a checked 
box that he did not have and had never had foot trouble.  On 
clinical evaluation, 1st degree bilateral pes planus, 
asymptomatic, was noted.  As noted above, the RO and service 
department have been unable to obtain the service medical 
records from May 1963 to June 1972.

In December 1995, the veteran applied for service connection 
for bilateral pes planus.

At a November 1996 VA examination, the examiner diagnosed the 
veteran as having obvious pes planus with pronation of the 
feet and residual pain of the lower extremities bilaterally.  

In its December 2000 VCAA letter, the RO informed the veteran 
that if he would identify any dates and places of any 
treatment since his military service (with releases as 
needed), for his bilateral pes planus, that VA would obtain 
the evidence for him.  He was further informed that he could 
provide to VA any such records in his possession as evidence.  
The veteran has not responded to this letter.

Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  With chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

A veteran is presumed to be in sound condition when examined 
and accepted into the service except for defects or disorders 
noted when examined and accepted for service or where clear 
and unmistakable evidence establishes that the injury or 
disease existed before service.  38 U.S.C.A. § 1111 (West 
2002);  38 C.F.R. § 3.304(b);  Crowe v. Brown, 7 Vet. App. 
238 (1994).  Only such conditions as are recorded in 
examination reports are to be considered as noted.  Clear and 
unmistakable evidence that the disability manifested in 
service existed before service is required to rebut the 
presumption of soundness.  38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304(b).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102 (2002).  When 
a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  38 C.F.R. § 3.102 (2002).

Analysis

The veteran's bilateral pes planus was noted upon clinical 
evaluation at his entry into service in April 1952.  Thus, 
the presumption of soundness does not apply in this case.  38 
U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b).

At entry into service in April 1952, the veteran was noted to 
have 3rd degree bilateral pes planus.  The service medical 
records contain no complaint or treatment  of pes planus, and 
contain only diagnoses of asymptomatic pes planus.  A May 
1963 service reenlistment examination shows the veteran was 
clinically evaluated as having 1st degree asymptomatic pes 
planus.  This was a lesser degree of pes planus that was 
found at the veteran's entrance into service in April 1952.  
Thus, to the extent the service medical records have been 
obtained, they show no symptoms, treatment for, or increase 
in severity of the veteran's pes planus notwithstanding the 
rigors of military service.  On the contrary, the only 
service medical evidence that shows pes planus, reports of 
pre-enlistment and a re-enlistment examinations, shows that 
the disability was more pronounced upon entry into service.  
These service medical records clearly do not show aggravation 
or worsening of the underlying pre-existing pes planus; they 
constitute evidence against the claim for service connection 
for pes planus.

In November 1996, the veteran was found upon VA examination 
to have pes planus with pronation of the feet and residual 
pain of the lower extremities bilaterally.  Thus, the veteran 
is shown to have current disability due to pes planus.

As to the post-service evidence, there is no showing of 
symptomatic pes planus until over 20 years after service, and 
the veteran has not identified any post-service records of 
treatment, or provided any history, from which the Board 
might infer or find that the veteran's pre-existing pes 
planus was aggravated during service.  See 38 C.F.R. § 3.306.  
The lack of a showing of chronicity of symptomatology between 
discharge from service in June 1972 and the November 1996 VA 
examination, and lack of a showing of aggravation during 
service, constitute evidence against the veteran's claim.

There is no evidence of record upon which the Board could 
support a finding or infer that the veteran's pes planus was 
aggravated during service.  There is not an approximate 
balance of positive and negative evidence in this case.  As 
the preponderance of the evidence is against the claim for 
service connection for     bilateral pes planus, the benefit 
of the doubt doctrine is not for application.  See generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for bilateral pes planus is 
denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

